Citation Nr: 0429188	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-11 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an automobile allowance. 

2.  Entitlement to specially adapted housing or special home 
adaption grant.

3.  Entitlement to an increased rating for service-connected 
residuals of meniscectomy of the right knee, currently 50 
percent disabling. 

4.  Entitlement to an increased rating for service-connected 
residuals of meniscectomy of the left knee, currently 50 
percent disabling. 

5.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently 50 percent 
disabling. 

6.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently 40 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to April 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California. 

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Oakland, 
California, in March 2004; a transcript of that hearing is 
associated with the claims file.

The Board observes that in his substantive appeal (VA Form 
9), the veteran raises claims for an increased rating for 
service-connected residuals of right shoulder surgery; 
residuals of right wrist injury; residuals of compression 
fracture, C5-6, with traumatic arthritis; and, residuals of 
injury to toes of right foot.  He also claims service 
connection for arthritis of the left foot and toes, and, a 
left wrist disorder.  Such issues are referred to the RO for 
appropriate action.  

The issues of entitlement to specially adapted housing or 
special home adaption grant, and, entitlement to an increased 
rating for service-connected residuals of meniscectomy of the 
right knee; residuals of meniscectomy of the left knee; PTSD; 
and, lumbosacral strain are REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  The veteran's service-connected disabilities do not 
include the loss, or permanent loss of use, of both hands, 
or, permanent impairment of vision of both eyes.  The 
veteran's service-connected disabilities do not preclude the 
functional use of both feet; any functional disabilities are 
due to nonservice-connected arteriosclerotic peripheral 
vascular disease and postoperative complication of reflex 
sympathetic dystrophy.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for assistance 
in the purchase of an automobile or other conveyance have not 
been met.  38  U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 
C.F.R. § 3.808 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  

The Board observes that the veteran filed his claim of 
entitlement to an automobile allowance in August 2001, after 
the enactment of the VCAA.  The RO's initial unfavorable 
decision was made in August 2002, after the veteran had been 
provided notice of the VCAA provisions in April 2002, in 
accordance with Quartuccio and Pelegrini II, supra.  

In April 2002, the RO sent the veteran a letter explaining 
his role in the claims process and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records or other records from Federal 
agencies, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The RO also indicated that it was still the 
veteran's responsibility to support his claim with 
appropriate evidence.  The veteran was advised that the RO 
requested his treatment records from the Reno VA Medical 
Center and that a medical examination was being scheduled at 
the Martinez VA Medical Center. 

In the August 2002 rating decision, the veteran was advised 
of the evidence the RO had considered in denying his claim of 
entitlement to an automobile allowance and the evidence that 
he still needed to submit to substantiate such a claim.  
Specifically, the veteran was informed that, based on the 
June 2002 VA examination report, he did not meet the 
eligibility criteria for entitlement to an automobile 
allowance.  The rating decision advised the veteran of the 
legal criteria he must meet in order to be granted the 
benefit sought on appeal.  

In connection with his notice of disagreement, received in 
September 2002, the veteran submitted an August 2002 
treatment report from the Chico VA Outpatient Clinic.  Also, 
in December 2002, the veteran's representative indicated that 
the veteran's treating physician would be submitting evidence 
regarding the etiology of his ambulation problems.  
Thereafter, in a February 2003 Informal Conference, the 
veteran's representative stated that the treating physician's 
opinion would not be forthcoming.  It was agreed that the 
veteran's claim would proceed based on the evidence of 
record. 

The additionally received evidence was considered in the 
February 2003 statement of the case.  The statement of the 
case also advised the veteran of the evidence considered in 
connection with his claim, the adjudicative actions taken, 
the law governing eligibility to an automobile allowance, and 
the reasons and bases for which his claim was denied. 

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claim.  
Specifically, the veteran presented personal testimony in 
this case before the undersigned Veterans Law Judge.  At such 
hearing, the veteran indicated that he wished to have the 
record held for 60 days so that he could obtain a medical 
opinion from his VA physician.  As such, the record was held 
open for 60 days following the veteran's March 2004 Board 
hearing and, to date, no additional evidence has been 
submitted by the veteran for Board consideration.  As such, 
the Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  


B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  Relevant medical evidence 
of record includes medical records from the Reno VA Medical 
Center dated September 2000 to January 2002, a June 2002 VA 
examination report, and an August 2002 treatment report from 
the Chico VA Outpatient Clinic.  The Board again recognizes 
that the veteran indicated that he wished to keep the record 
open for 60 days following his March 2004 Board hearing in 
order to submit an opinion from his VA physician, however, no 
such evidence has been received.  Also, the veteran has not 
identified any additional outstanding records that he wants 
VA to obtain or that he feels are relevant to his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was most recently 
afforded a VA examination in June 2002.  The Board notes that 
such examination was conducted by a physician who considered 
factors relevant to the veteran's claim and the examination 
report contains findings pertinent to the veteran's service-
connected disabilities, to include offering an opinion as to 
whether the veteran's service-connected disabilities entitle 
him to an automobile allowance.  The Board observes that the 
veteran has not argued or submitted evidence indicating that 
the June 2002 VA examination is insufficient for deciding his 
pending claim.  Thus, the Board concludes that further 
examination is not necessary as there is sufficient medical 
evidence upon which the Board may base its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

II.  Factual Background

The veteran is service connected for the following 
disabilities: residuals of meniscectomy of the left knee, 
currently evaluated as 50 percent disabling; residuals of 
meniscectomy of the right knee, currently evaluated as 50 
percent disabling; PTSD, currently evaluated as 50 percent 
disabling; lumbosacral strain, currently evaluated as 40 
percent disabling; residuals of right shoulder surgery, 
currently evaluated as 20 percent disabling; residuals of 
injury to toes of the right foot, currently evaluated as 10 
percent disabling; residuals of right wrist injury, currently 
evaluated as 10 percent disabling; residuals of compression 
fracture, C5-6, with traumatic arthritis, currently evaluated 
as 10 percent disabling; and residuals of right inguinal 
hernia, currently evaluated as noncompensably disabling.  The 
veteran has a 100 percent combined service-connected 
disability rating.  Additionally, he has been adjudicated as 
entitled to special monthly compensation for regular aid and 
attendance, and, adaptive equipment for his automobile.  
Also, in April 2003, VA paid for the instillation of a 
handicap ramp for the veteran's residence. 

The veteran contends that he is eligible for an automobile 
allowance.  He argues that he owns a van, with special 
adaptive equipment, and a 1972 Ford F100 that needs a lot of 
repair work.  As such, the veteran alleges that he is 
entitled to an automobile allowance as his wife works part-
time and needs a car.  

The relevant medical evidence of record includes medical 
records from the Reno VA Medical Center dated September 2000 
to January 2002, a June 2002 VA examination report, and an 
August 2002 treatment report from the Chico VA Outpatient 
Clinic.

The Reno VA Medical Center records reveal consistent 
complaints of bilateral knee pain.  September 2000 and 
November 2000 records show an assessment including reflex 
sympathetic dystrophy.  February 2001 and April 2001 
treatment notes reflect a prior medical history of deep vein 
thrombosis of the right leg.  In September 2001, it was noted 
that the veteran had a history of having a peripheral 
vascular disease on both of his legs.  It was also observed 
that the veteran used his wheelchair most of the time and had 
pain with activities of daily living as well as with rest.  
X-rays showed that the veteran had significant osteoarthritis 
medial compartment disease on his right, worse than the left 
lower extremity.  Bilateral unloading braces were ordered.  
In December 2001, it was noted that the veteran was able to 
walk 15 feet with a walker and that he used unloading braces 
on both knees. 

The June 2002 VA examination report indicates that the 
examiner reviewed the claims file.  She noted a brief history 
of the veteran's service-connected disabilities.  Physical 
examination reflects that the veteran was able to get out of 
his wheelchair to sit in the exam room chair.  He had 
bilateral hinged braces on both knees.  It was observed that 
the veteran stood with his knees slightly flexed and a 20 
degree forward flexion of his back due to pain.  It was noted 
that he had a mild dextro-scoliosis.  No paravertebral muscle 
spasms were palpable.  The veteran was tender in the midline 
at the spinal process tips and interspinous ligaments area of 
the lumbar spine.  Paravertebral muscles were slightly 
tender.  The veteran was guarding his back and was only able 
to forward flex to 40 degrees.  He could extend his back to 5 
degrees and laterally bending bilaterally was 10 degrees.  
The veteran's rotation was 10 degrees bilaterally.  It was 
observed that each maneuver caused the veteran pain in the 
lower lumbar area and slightly left of the midline.  

Physical examination of the veteran's knees revealed that he 
wore hinged knee braces.  It was observed that both knees 
were thickened and no effusion was present.  The right knee 
demonstrated 40 degrees loss of extension.  The veteran was 
able to flex the knee only to 60 degrees with significant 
pain in the peripatellar area and medial and lateral joint 
line areas.  Examination of the left knee showed 25 degrees 
loss of extension.  He was able to flex the knee to 36 
degrees.  Severe pain was again noted around the patellar 
area and both joint line areas on the left.  No effusion or 
warmth was present about either knee.  No ligament laxity was 
appreciable on limited examination due to extreme pain on 
manipulation of the veteran's knees.  The veteran had a well-
healed scar on the medial aspect of the right leg.  Both feet 
were warm.  Peripheral pulses were 2+ at the posterior tibial 
and dorsalis pedis on the right.  Posterior tibial on the 
left was 1+.  Dorsalis pedis was not found on the left foot.  
Peripheral venous stasis changes were noted on the right 
lower extremity with skin darkening and flaking.  Deep tendon 
reflexes were 1+ at the left knee, 0 at the right knee, 0 at 
the right ankle, and 1+ at the left ankle.  Babinski's were 
flexor plantar bilaterally.  Position sense was normal in the 
feet.  Vibratory sensation was diminished bilaterally in both 
feet and ankles.  The veteran was unable to safely do heel 
and toe walking, heel-shin manvuers, or heel to toe walking 
because of poor balance.    

The VA examiner diagnosed bilateral chondromalacia of the 
patella with osteoarthritis of both knees, degenerative disc 
disease/degenerative joint disease of the lumbosacral spine, 
and arteriosclerotic peripheral vascular disease with 
residuals of aortal femoral bypass surgery.

The VA examiner noted that the veteran's chronic low back 
condition did not limit the lower extremities per se.  The 
chondromalacia patella and osteoarthritis of the knees 
significantly limited the veteran's ability to walk due to 
significant pain and joint limitation of motion.  Because of 
the severity of the pain in the knees, the veteran's balance 
was significantly affected due to giving way to pain with 
weight bearing.  It was very difficult for the veteran to 
propel himself forward because of pain in the knees.  The 
degree of discomfort in both his back and his knees 
necessitates getting about for his activities of daily living 
primarily by wheelchair to reduce the weight bearing load on 
the knees and lower back.  The examiner stated that the 
conditions for an automobile allowance for loss of use of 
both feet was not related to the service-connected lower back 
condition or service-connected knee condition.  The examiner 
indicated that those functional disabilities were due to the 
arteriosclerotic peripheral vascular disease and 
postoperative complication of reflex sympathetic dystrophy.  
It was noted that propulsion and balance were limited by the 
veteran's service-connected disabilities, but these 
disabilities did not preclude the functional use of both 
feet.  It was indicated that above-the-knee amputations, as 
opposed to below-the-knee amputations, would improve the 
veteran's service-connected problems in his lower back and 
knees.  The examiner also observed that the veteran 
demonstrated significant loss of range of motion of both 
knees due to osteoarthritis and, as such, the veteran had 
ankylosis of both knees.  Based on all conditions, the 
examiner opined that the veteran would benefit from an 
automobile allowance, but it did not appear that the 
veteran's service-connected conditions strictly met the 
requirements of 38 C.F.R. § 3.350.

The August 2002 record from the Chico VA Outpatient Clinic 
reveals an assessment of leg pain secondary to peripheral 
vascular disease and reflex sympathetic dystrophy +/- 
neuropathy.  It was noted that the veteran was confined, for 
the most part, to a wheelchair as a result of this 
disability.  The treating VA physician noted that he felt the 
veteran would benefit from home improvement to make it more 
handicap accessible.  

III.  Entitlement to Automobile Allowance

38 C.F.R. § 3.808 provides that a certification of 
eligibility for financial assistance in the purchase of one 
automobile or other conveyance in an amount not exceeding the 
amount specified in 38 U.S.C. § 3902 and of basic entitlement 
to necessary 
adaptive equipment will be made where the claimant meets the 
requirements of this section.  

38 C.F.R. § 3.808(a) requires that, as here, the veteran had 
active service.  38 C.F.R. § 3.808(b)(1) requires that one of 
the following must exist and be the result of injury or 
disease incurred or aggravated during active service; (i) 
loss, or permanent loss of use, of one or both feet; (ii) 
loss, or permanent loss of use, of one or both hands; (iii) 
permanent impairment of vision of both eyes: Central visual 
acuity of 20/200 or less in the better eye, with corrective 
glasses, or central visual acuity of more than 20/200 if 
there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of 
visual field subtends an angular distance no greater than 20 
[degrees] in the better eye; and (iv) for adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips.

Loss of use of a foot will be held to exist when no effective 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board initially observes that the August 2002 rating 
decision on appeal found that the veteran was entitled to 
adaptive equipment for his automobile as he had ankylosis of 
service-connected bilateral knees, as found on the June 2002 
VA examination.  See 38 C.F.R. § 3.808(b)(1)(iv).  

However, for the reasons discussed herein, the Board finds 
that the veteran is not entitled to an automobile allowance.  
Specifically, he is not service-connected for any disability 
resulting in the loss, or permanent loss of use, of his 
hands, or, for permanent impairment of vision of both eyes.  
As such, he does not meet the disability requirements of 
38 C.F.R. § 3.808(b)(1)(ii) and (iii).  In contemplation of 
38 C.F.R. § 3.808(b)(1)(i), the loss, or permanent loss of 
use, of one or both feet due to service-connected 
disability(ies), the Board observes that the veteran is 
service-connected for residuals of meniscectomy of the left 
knee, currently evaluated as 50 percent disabling; residuals 
of meniscectomy of the right knee, currently evaluated as 50 
percent disabling; lumbosacral strain, currently evaluated as 
40 percent disabling; and residuals of injury to toes of the 
right foot, currently evaluated as 10 percent disabling.  
However, after reviewing the veteran's medical history and 
completing a physical examination, the June 2002 VA examiner 
stated that the conditions for an automobile allowance for 
loss of use of both feet was not related to the service-
connected lower back condition nor service-connected knee 
condition.  The examiner indicated that those functional 
disabilities were due to nonservice-connected 
arteriosclerotic peripheral vascular disease and 
postoperative complication of reflex sympathetic dystrophy.  
It was noted that propulsion and balance were limited by the 
veteran's service-connected disabilities, but these 
disabilities did not preclude the functional use of both 
feet.  Based on all conditions, the examiner opined that the 
veteran would benefit from an automobile allowance, however 
it did not appear that the veteran's service-connected 
conditions strictly met the requirements of 38 C.F.R. 
§ 3.350.  Additionally, the August 2002 VA treatment note 
indicates an assessment of leg pain secondary to peripheral 
vascular disease and reflex sympathetic dystrophy +/- 
neuropathy and that the veteran was confined, for the most 
part, to a wheelchair as a result of this disability.  
Therefore, the Board finds that the veteran's service-
connected disabilities do not preclude the functional use of 
both feet, and, that any functional disabilities are due to 
nonservice-connected arteriosclerotic peripheral vascular 
disease and postoperative complication of reflex sympathetic 
dystrophy.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
automobile allowance.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an automobile allowance is denied. 


REMAND

Initially, the Board notes that the August 2002 rating 
decision denied an increased rating for service-connected 
residuals of meniscectomy of the right knee; residuals of 
meniscectomy of the left knee; PTSD; and, lumbosacral strain.  
Thereafter, in April 2003, the veteran submitted a notice of 
disagreement as to the denial of such benefits.  When there 
has been an initial RO adjudication of a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
a statement of the case.  See 38 C.F.R. § 19.26 (2003).  
Thus, remand for issuance of a statement of the case on these 
issues is necessary.  Manlincon v. West, 12 Vet. App. 238 
(1999).  However, these issues will be returned to the Board 
after issuance of the statement of the case only if perfected 
by the filing of a timely substantive appeal.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997).  In addition, as noted 
in the Introduction, the veteran raised new issues that if 
granted might impact on his claim of entitlement to specially 
adapted housing or special home adaption grant.

Also, the veteran contends that he meets the eligibility 
requirements for entitlement to specially adapted housing or 
special home adaption grant.  Specifically, he states that 
his house needs remodeling so he can fit his wheelchair 
through doorways and hallways.  The veteran also indicates a 
need for a larger bathroom with a shower, as opposed to a 
bathtub, to accommodate his disabilities.  He states that his 
service-connected disabilities, to include his bilateral knee 
disorders, force him to primarily ambulate in a wheelchair, 
with occasional walking of short distances with the use of 
leg braces.  

38 C.F.R. § 3.809(b)(1) provides that a certificate of 
eligibility for assistance in acquiring specially adapted 
housing may be extended if a veteran is entitled to 
compensation for permanent and total disability due to the 
loss, or loss of use, of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  See also 38 U.S.C.A. § 2101.

As indicated previously, the veteran's lower extremity 
service-connected disabilities include residuals of 
meniscectomy of the left knee, currently evaluated as 50 
percent disabling; residuals of meniscectomy of the right 
knee, currently evaluated as 50 percent disabling; and 
residuals of injury to toes of the right foot, currently 
evaluated as 10 percent disabling.  Such disabilities 
constitute a combined rating of 80 percent under 38 C.F.R. 
§ 4.25.  Therefore, the veteran currently does not meet the 
threshold criteria of having a permanent and total lower 
extremity disability, pursuant to 38 C.F.R. § 3.809(b)(1).  
However, the Board observes the issues of entitlement to an 
increased rating for service-connected residuals of 
meniscectomy of the left knee and right knee are being 
remanded and the issues of entitlement to an increased rating 
for residuals of injury to toes of right foot and entitlement 
to service connection for arthritis of the left foot and toes 
are being referred.  

As these remanded and referred issues may impact the 
veteran's combined rating assigned to his lower extremity 
disabilities, the Board finds that such issues are 
inextricably intertwined with issue of entitlement to 
specially adapted housing or special home adaption grant 
currently on appeal.  Thus, before the specially adapted 
house or special home adaption grant issue can be addressed 
on appeal, the Board finds that the RO must formally address 
the veteran's remanded and referred issues, as set out 
previously.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issues of entitlement 
to increased ratings for service-
connected residuals of meniscectomy of 
the right knee; residuals of meniscectomy 
of the left knee; PTSD; and, lumbosacral 
strain.  The veteran should be advised of 
the time period in which to perfect his 
appeal.  Only if the veteran's appeal as 
to these issues is perfected within the 
applicable time period, then it should 
return to the Board for appellate review.

2.  The RO should conduct any indicated 
development, to include obtaining 
identified records and affording the 
veteran any contemporary examinations 
deemed necessary. 

3.  Following RO action on the remanded 
and referred issues noted in the 
Introduction, the veteran's claim of 
entitlement to specially adapted housing 
or special home adaption grant should be 
readjudicated, based on the entirety of 
the evidence.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

No action is required of the veteran unless he receives 
further notice.  He does, however, have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



